       Case 6:19-cv-00537-ADA Document 54 Filed 08/06/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION
SOLAS OLED LTD., AN IRISH                 §
CORPORATION,                              §     CIVIL NO:
                                          §     WA:19-CV-00537-ADA
vs.                                       §
                                          §
APPLE INC., APPLE INC., SOLAS OLED
LTD., AN IRISH CORPORATION,

               ORDER SETTING MARKMAN HEARING
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING by Zoom on Friday, August 14, 2020 at 09:00 AM. The link for the
hearing will be sent by e-mail.

       IT IS SO ORDERED this 6th day of August, 2020.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
